DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	This office action is responsive to the response to restriction requirement filed on 2/28/2022. Claims 1-39 are pending. Claims 27-39 will be considered for examination and Claims 1-26 are withdrawn from consideration. 


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

3. 	Claims 27-31 and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over “How to COLLAB for singing songs? StarMaker App Feature Guide” (published on May 12, 2017, hereinafter StarMaker) in view of “How to Run Your Choir Efficiently With Choir Player” (published on October 21, 2016, hereinafter ChiorPlayer).
	As in independent Claim 27, StarMaker teaches a system comprising: 
a service platform (see pages 1-6, StarMaker is a karaoke app that allows a user to select a song from collections of songs, record a particular song and give your voice to your chosen music, or join for collaboration with others); and 
plural media capture devices communicatively coupled via respective network communication interfaces to the service platform for media capture relative to a media encoding of an audio work, the media capture devices providing respective users thereof with a user interface for selecting from amongst performance capture options that include one or more partial portions of the audio work identified to the respective media capture devices by the service platform (see pages 1-6, with a feature of “Collab” or “Join, the user can invite friends for duet song in StarMaker. The user has an option to choose his/her part of a song after selecting a particular song, and the user will be brought to the recording/capturing page that captures the vocals of the song and videos of the singers in collaboration/duet), 
wherein the media capture devices are configured to capture at least vocal audio of the respective users performed against audible renderings on the respective media capture devices of respectively selected partial portions of the audio work (see pages 1-6).  
StarMaker does not appear to explicitly teach that wherein the service platform identifies individual ones of the partial portions based on one or more of: (i) musical structure coded for the audio work;  (ii) a machine learning algorithm applied to backing audio, vocal audio or lyrics of or corresponding to audiovisual performances captured against the audio work; and -46 -Atty. Docket No.: 50342.104US03  (iii) crowd-sourced point- or portion-of-interest data measured for performer and/or non-performer user engagement with the audio work. 
However, in the same field of the invention, ChiorPlayer teaches that wherein the service platform identifies individual ones of the partial portions based on one or more of: 
(i) musical structure coded for the audio work; (ii) a machine learning algorithm applied to backing audio, vocal audio or lyrics of or corresponding to audiovisual performances captured against the audio work; and -46 -Atty. Docket No.: 50342.104US03(iii) crowd-sourced point- or portion-of-interest data measured for performer and/or non-performer user engagement with the audio work (see at least figs. 2A-2C on page 3-4 and figs. 3A-3D on page 5-6, ChiorPlayer can identify individual one of partial portions based on musical structure coded for the audio work, such as bass, tenor, alto, or soprano).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the capturing of the vocals on the respective part of the song from the respective users taught by StarMaker with the identifying of the sections of the song by the musical structure taught by ChiorPlayer to identify the sections of the song by the musical structure when the user sings along with others using the karaoke app running on the respective user’s device. The motivation or suggestion would be to provide a way to identify sections of the song by the musical structure to facilitate visually synchronized presentation for the sections.

 	As in Claim 28, StarMaker-ChiorPlayer teaches all the limitations of Claim 27. StarMaker-ChiorPlayer further teaches that the performance capture options selectable by the respective users include the full audio work (StarMaker, see fig. 4 on page 2, the user has an option to select “Solo” for full audio work).  

 	As in Claim 29, StarMaker-ChiorPlayer teaches all the limitations of Claim 27. StarMaker-ChiorPlayer further teaches that the performance capture options selectable by the respective users at respective of the media capture devices include multiple individual partial portions of the audio work identified by the service platform (StarMaker, see fig. 5 on page 3, the user has an option to choose a part in duet/collaboration; ChiorPlayer, see at least figs. 2A-2C on page 3-4 and figs. 3A-3D on page 5-6). 

 	As in Claim 30, StarMaker-ChiorPlayer teaches all the limitations of Claim 27. StarMaker-ChiorPlayer further teaches that the performance capture options selectable by the respective users at respective of the media capture devices include a user-defined join of multiple of the partial portions of the audio work identified by the service platform, the user-defined join constituting less than the full audio work (StarMaker, see fig. 5 on page 3, the user has an option to choose a part in duet/collaboration; ChiorPlayer, see at least figs. 2A-2C on page 3-4 and figs. 3A-3D on page 5-6). 

 	As in Claim 31, StarMaker-ChiorPlayer teaches all the limitations of Claim 27. StarMaker-ChiorPlayer further teaches that temporal extent of the identified one or more partial portions is determined, at least in part, based on computational evaluation of vocal captures of plural user performances against audible renderings of the audio work on respective of the media capture devices to identify particular portions of the full audio work against which pluralities of the users sing together (StarMaker, see figs. 5-6 on page 3; ChiorPlayer, see at least figs. 2A-2C on page 3-4 and figs. 3A-3D on page 5-6). 

 	As in Claim 33, StarMaker-ChiorPlayer teaches all the limitations of Claim 27. StarMaker-ChiorPlayer further teaches that temporal extent of the identified one or more partial portions is determined, at least in part, based on computational analysis of a lyric track for the audio work to identify repetition indicative of a chorus, refrain, hook or other repeated vocal element (ChiorPlayer, see at least figs. 2C-2D, the user can loop a section of the song so that the user may repeat/practice that section over and over).  

	As in Claim 34, StarMaker-ChiorPlayer teaches all the limitations of Claim 27. StarMaker-ChiorPlayer further teaches that temporal extent of the identified one or more partial portions is determined, at least in part, based on music information retrieval (MIR) features extracted from at least a backing track of the audio work to identify similarity indicative of a chorus, refrain, hook or other recurring or distinctive elements of musical structure (ChiorPlayer, page 3-7, 12-13).

 	As in Claim 35, StarMaker-ChiorPlayer teaches all the limitations of Claim 27. StarMaker-ChiorPlayer further teaches that temporal extent of the identified one or more partial portions is determined, at least in part, based on visual features extracted from performance synchronized video (StarMaker , see fig. 6 on page 3). 

	As in Claim 36, StarMaker-ChiorPlayer teaches all the limitations of Claim 27. StarMaker-ChiorPlayer further teaches that temporal extent of the identified one or more partial portions is determined, at least in part, based on measured performer or non- performer user engagement indicia (ChiorPlayer, at least pages 3-6 and 11-12).  

	As in Claim 37, StarMaker-ChiorPlayer teaches all the limitations of Claim 27. StarMaker-ChiorPlayer further teaches that the measured performer or non-performer user engagement indicia include one or more of: points or portions of interest at which users opt to listen to user performances captured against an audible rendering of the audio work;  points or portions of interest for which users express a love or like using a social media mechanic; points or portions of interest identified based on an aggregated superposition of user applause measures temporally indexed to the audio work; and  points or portions of interest for which users initiate a chat, forward a clip or initiate a vocal capture (ChiorPlayer, at least pages 3-6 and 11-12).  

As in Claim 38, StarMaker-ChiorPlayer teaches all the limitations of Claim 27. StarMaker-ChiorPlayer further teaches that of the identified one or more partial portions is determined, at least in part, based on user curation or uploader metadata capture that labels or marks particular portions of the audio work (StarMaker, figs. 5-6 on page 3, for example blue part or pink part of the song).  

 	As in Claim 39, StarMaker-ChiorPlayer teaches all the limitations of Claim 27. StarMaker-ChiorPlayer further teaches that the partial portion selected by a first user at a first one of the media capture devices is communicated to a second one of the media capture devices as a seed partial portion against which a second user of the second media capture device captures media content (StarMaker, see pages 1-6).


4. 	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over “How to COLLAB for singing songs? StarMaker App Feature Guide” (published on May 12, 2017, hereinafter StarMaker) in view of “How to Run Your Choir Efficiently With Choir Player” (published on October 21, 2016, hereinafter ChiorPlayer) and further in view of “Sing! Karaoke, now with Video!” (published on October 30, 2014, hereinafter Smule).
 	As in Claim 32, StarMaker-ChiorPlayer teaches all the limitations of Claim 27. StarMaker-ChiorPlayer does not teach that temporal extent of the identified one or more partial portions is determined, at least in part, based on computational evaluation of vocal captures of plural user performances against audible renderings of the audio work on respective of the media capture devices to identify particular portions of the full audio work against which individual users sing most loudly or with greatest pitch or timing correspondence with a vocal pitch track for the audio work.  
 	However, in the same filed of the invention, Smule teaches that temporal extent of the identified one or more partial portions is determined, at least in part, based on computational evaluation of vocal captures of plural user performances against audible renderings of the audio work on respective of the media capture devices to identify particular portions of the full audio work against which individual users sing most loudly or with greatest pitch or timing correspondence with a vocal pitch track for the audio work (see figs. 1-5 on pages 1-3).  
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the capturing of the vocals on the respective part of the song from the respective users taught by StarMaker with the identifying of the sections of the song by the musical structure taught by ChiorPlayer to identify the sections of the song by the musical structure when the user sings along with others using the karaoke app StarMaker with identifying of the portions of the song with pitch taught by Smule to identify the portions of the song with pitch when the user sings along with others using the karaoke app running on the respective user’s device. The motivation or suggestion would be to provide a way to identify sections of the song with the pitch to facilitate visually synchronized presentation for the sections.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752 and fax number is (571) 270-8752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144